Error to the Court of Common Pleas of Erie county.“ If the court be of opinion that the plaintiff was entitled to demand gold, or its market value in United States legal-tender notes, in payment of said certificate, then judgment to be entered for plaintiff for $625 and interest from May 1st 1862, with 50 per cent, premium added, with costs. If the court be of opinion that plaintiff was not entitled to demand gold, or its market value in United States legal-tender notes, in payment of said certificate, *27then judgment to be entered for $625, with interest from May 1st 1862 added, without costs.”The court below decided that the claim of the plaintiff was payable in gold, and entered judgment accordingly. The defendants took a writ of error.Congress cannot in general vary a contract so as to make an agreement for paying in one thing, payable in another. But when the payment is to be in money, Congress may say how and at what rate the payment is to be made. A payment to be made in money, therefore, is to be taken to mean lawful money, and if agreed to be paid in silver dollars, it may be paid in gold coin, or other money made laioful by Congress. The power of the government over money is sovereign: Pardessus, Cours de Droit Com., No. 285 ; Troplong, Traité de la Vente, No. 163; Pothier Fr. du Cont. de Vente, No. 416; Case of Mixed Money, J. Davies R. 48; Shoenberger v. Watts, 1 Law Reg. N. S. 553. Congress has reduced the value of both the gold eagle and silver dollar.These conclusions are drawn from the argument:—1. What the law properly makes money is money, and the law neither makes nor allows to be made any distinction in the value of its various creations of the same nominal value.2. The contract of the defendants was to be performed by the payment of $625 and interest, in gold coin, lawful money of the United States, upon demand.3. The transaction between the parties was a loan of money for a time specified, with interest to pay for its use.4. The loan, although by its terms limited to be paid in a particular description of lawful momey, could be paid at the option of the defendants in any other description of lawful money.5. The defendants having properly tendered their debt, with *28interest, in lawful money, have fully met the conditions of their contract.